Citation Nr: 0312853	
Decision Date: 06/06/03    Archive Date: 06/17/03

DOCKET NO.  00-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected left lateral meniscectomy with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from April 1971 to April 1974 
and from January 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran also appealed the November 1999 denial of service 
connection for a right knee disorder.  However, the RO 
resolved that issue in the veteran's favor in a September 
2002 rating decision.  Therefore, the matter is not currently 
before the Board.  

The Board notes that the veteran submitted a timely notice of 
disagreement with the August 2002 rating decision that denied 
service connection for hearing loss and denied an increased 
rating for the service-connected left knee disability.  The 
RO issued a statement of the case in November 2002.  Review 
of the claims folder does not disclose receipt of a 
substantive appeal on that matter to date.  Accordingly, 
these issues are not now before the Board.   

The veteran and his spouse testified before the undersigned 
at a Board videoconference hearing in February 2003.  A 
transcript of that hearing has been associated with the 
claims folder.  During the hearing, it was agreed that the 
record would be held open for 45 days to afford the veteran 
additional time in which to submit a medical opinion 
concerning the etiology of his low back disorder.  To date, 
no additional evidence has been received from the veteran.   


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (2002).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.   

Review of the claims folder fails to reveal notice to the 
veteran that complies with VCAA requirements with specific 
reference to the claim for service connection for a low back 
disorder currently on appeal.  The Board emphasizes that the 
regulatory provision that permitted the Board to provide such 
notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, a remand to the RO is required in order to 
correct this deficiency.

The VCAA also provides that, in a disability compensation 
claim, the duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c) (2002).  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The veteran states that he has received VA medical 
care for his low back disorder.  During the February 2003 
Board hearing, he named a VA physician whom he stated related 
his low back disorder to his service-connected knee 
disability.  The RO has obtained the veteran's current VA 
medical records, beginning in 1998.  None of these records 
mention any treatment for or diagnosis of a low back 
disorder.  However, an earlier record included with later 
treatment notes is a report of X-rays of the lumbosacral 
spine taken in April 1996.  The report shows that the films 
were ordered by the VA physician named by the veteran during 
the Board hearing.  Thus, it appears that there are earlier 
VA treatment records relevant to the current appeal that have 
not been secured.  On remand, the RO should make efforts to 
obtain these records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the appropriate opportunity to respond.  

2.  The RO should secure the veteran's 
medical records from the VA facility in 
El Paso, Texas, for treatment related to 
a low back disorder dated from January 
1996 to April 1998.  

3.  After completing any other necessary 
development, the RO should readjudicate 
the claim for service connection for a 
low back disorder as secondary to 
service-connected left lateral 
meniscectomy with traumatic arthritis.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


